Tilson, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that certain items herein are of the same character and description as the merchandise in United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the appraised value, less any amounts added by the importer by reason of the so-called Japanese consumption tax, correctly represent the export value, and that there was no higher foreign value for the merchandise.
On the agreed facts I find and hold the proper dutiable export value of the rayon wearing apparel and rayon footwear covered by said appeals to be the value found by the appraiser, less any amounts added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.